(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Examinada la moción que antecede, y apareciendo omitida por inadvertencia ele la sentencia dictada por esta Corte en julio 19, 1940, el pronunciamiento en cuanto a las costas requerido por la ley, entiéndase enmendada por la presente la dicha sentencia en el sen-tido de agregar a la misma las palabras con costas; y en cuanto a “la cuantía de costas y honorarios de abogado”, no ha lugar a la reconsideración solicitada.
El Juez Asociado Sr. De Jesús no intervino.